MIEDCase
    (Rev. 5/05)2:18-cv-13250-MAG-MKM                               ECF
                Statement of Disclosure of Corporate Affiliations and       No.
                                                                      Financial      2
                                                                                Interest   filed 10/18/18    PageID.19   Page 1 of 1

                                                         UNITED STATES DISTRICT COURT
                                                         EASTERN DISTRICT OF MICHIGAN

AMBER WILLIAMS, et al.,


                        Plaintiff(s),                                                 Case No. 1:18-cv-13250

v.                                                                                    Judge Mark A. Goldsmith
                                                                                      Judge

ENTERPRISE LEASING CO. OF DETROIT, LLC,                                               Magistrate Judge Mona K. Majzoub


                        Defendant(s).
                                                                             /

                                           STATEMENT OF DISCLOSURE
                                 OF CORPORATE AFFILIATIONS AND FINANCIAL INTEREST

            Pursuant to E. D. Mich. LR 83.4, Enterprise Leasing Company of Detroit, LLC

makes the following disclosure: (NOTE: A negative report, if appropriate, is required.)

1.          Is said corporate party a subsidiary or affiliate of a publicly owned corporation?
            Yes                      No      ì
            If the answer is yes, list below the identity of the parent corporation or affiliate and the relationship
            between it and the named party.

            Parent Corporation/Affiliate Name:
            Relationship with Named Party:

2.          Is there a publicly owned corporation or its affiliate, not a party to the case, that has a substantial financial
            interest in the outcome of the litigation?

            Yes                      No      ì

            If the answer is yes, list the identity of such corporation or affiliate and the nature of the financial interest.

            Parent Corporation/Affiliate Name:
            Nature of Financial Interest:


Date: October 18, 2018                                                                 /s/ Carey A. DeWitt

                                                                                       P36718
                                                                                       Carey A. DeWitt
                                                                                       Butzel Long
                                                                                       41000 Woodward Avenue, Stoneridge West Bldg.
                                                                                       Bloomfield Hills MI 48304
                                                                                       248.258.2607
                                                                                       dewitt@butzel.com
